Citation Nr: 1003805	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  02-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right inguina hernia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. E.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1948 to January 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In December 2002, the Board, in 
pertinent part, remanded the Veteran's claim to the RO so 
that the Veteran could be afforded a hearing before a 
Veterans Law Judge.  

In February 2007, the Veteran testified during a hearing 
before the undersigned that was conducted via video 
conference.  At the hearing, the Veteran submitted a motion 
to advance his case on the Board's docket.  In March 2007, 
the Board granted the Veteran's motion.  In May 2007, the 
Board, in pertinent part, denied service connection for a 
right inguinal hernia.  The Veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In October 2008, the Court granted the Parties' Joint Motion 
to Remand and vacated that portion of the May 2007 Board 
decision that denied service connection for a right inguinal 
hernia.  The Court remanded the matter to the Board for 
additional action.  A copy of the Court's October 2008 Order 
is in the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  





REMAND

As noted, in October 2008, the Court remanded the Veteran's 
claim for service connection for a right inguinal hernia to 
the Board for additional action consistent with the Joint 
Motion for Remand.  The Joint Motion conveys that additional 
efforts should be made to obtain both the Veteran's 1947 
application for service enlistment and the report of his 1948 
physical examination for service entrance.  The Veteran 
should also be afforded a VA examination for compensation 
purposes that addresses the nature and etiology of the 
Veteran's chronic right inguinal hernia; and his claim should 
be readjudicated with express consideration of the provisions 
of 38 U.S.C.A. § 1111 and whether the presumption of 
soundness has been rebutted.  See e.g., Forcier v. Nicholson, 
19 Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the Parties that forms the basis of the 
Joint Motion to Remand).  

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Further development of the Veteran's claim is, thus, 
warranted.

Accordingly, this case is REMANDED for the following action:

Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  Expedited handling is requested.

1.  The RO/AMC should contact the 
National Personnel Records Center and any 
other appropriate federal or state entity 
and request that the Veteran's 1947 
application for service enlistment and 
the report of his 1948 physical 
examination for service entrance be 
forwarded for incorporation into the 
record.  If these records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.  

2.  Then, the RO/AMC should schedule the 
Veteran for an appropriate VA 
examination, performed by a physician, to 
determine the current nature and etiology 
of any chronic right inguinal hernia 
found to be present.  A complete history 
of the claimed disorder should be 
obtained from the Veteran.  All indicated 
tests and studies should be accomplished 
and all clinical findings reported in 
detail.  The physician-examiner is 
requested to respond to the following:
        
a) does the appellant currently have 
a disorder manifested by right 
inguinal hernia?

b) Taking into consideration the 
evidence incorporated in the service 
medical records (including the 1948 
entrance examination report, if 
available) when was the disability 
(or disabilities) started?

c) If any disability was incurred 
before January 1948, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the Veteran's 
period of military duty, namely from 
January 1948 to January 1968?

d) If any diagnosed disability was 
incurred after January 1948, the 
examiner is requested to provide an 
opinion concerning the etiology of 
any chronic right inguinal hernia 
found to be present, to include 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed chronic right 
inguinal hernia was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 
probability).

e) A rationale should be provided 
for all opinions rendered.  In 
rendering an opinion, the examiner 
is particularly requested to address 
the findings of the June 2000 fee-
based examination (diagnosing a 
massive right inguinal hernia) and 
February 2001 medical records 
(showing right inguinal hernia 
repair). Send the claims folders to 
the examiner for review of pertinent 
documents therein.  The examination 
report should indicate if the 
examiner reviewed the Veteran's 
medical records.  

3.  Then, the RO/AMC should readjudicate 
the issue of entitlement to service 
connection for a chronic right inguinal 
hernia with express consideration of both 
the provisions of 38 U.S.C.A. §§ 1111, 
1137 (West 2002) and 38 C.F.R. § 3.304(b) 
(2009) and Wagner v. Principi.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The Veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

